DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20040199235 A1 discloses methods and apparatus for positioning electrodes in a skull. In some embodiments of the invention multiple measurements are made and a desired location is determined or estimated from the results of the measurements.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious measuring a first neural activity in a first neural area, where the first neural activity is associated with a first intent to control the apparatus, where measuring the first neural activity comprises using a first sensor of the brain machine interface; measuring a second neural activity in a second neural area using a second sensor of the brain machine interface; receiving, via a processor in wired or wireless communication with the brain machine interface, the first neural activity and the second neural activity; processing, via the processor, the received first neural activity and the second neural activity; and creating and delivering, via the processor, one or more first control signals to the apparatus upon comparing the second neural activity with the first neural activity, and confirming, based on this comparison, that the second neural activity is associated with the first intent.
As per independent claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious measuring a first neural activity in a first neural area, where the first neural activity is associated with a first intent to control the apparatus, where measuring the first neural activity comprises using a first sensor of the brain machine interface in a first area of the brain; measuring a second neural activity in a second neural area using a second sensor of the brain machine interface in the first area of the brain; receiving, via a processor in wired or wireless communication with the brain machine interface, the first neural activity and the second neural activity; processing, via the processor, the received first neural activity and the second neural activity; and creating and delivering, via the processor, one or more first control signals to the apparatus upon confirming that the second neural activity is associated with the first intent.
As per independent claims 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious measuring a first neural activity in a first neural area, where the first neural activity is associated with a first intent to control the apparatus, where measuring the first neural activity comprises using a first sensor of the brain machine interface in a first area of the brain; measuring a second neural activity in a second neural area using a second sensor of the brain machine interface in the first area of the brain; receiving, via a processor in wired or wireless communication with the brain machine interface, the first neural activity and the second neural activity; processing, via the processor, the received first neural activity and the second neural activity; and creating and delivering, via the processor, one or more first control signals to the apparatus upon comparing the second neural activity with the first neural activity, and confirming, based on this comparison, that the second neural activity is associated with the first intent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR onl.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664